Citation Nr: 1336901	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  11-12 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for an ear disability, to include otitis media and tympanic membrane perforation of the right ear.    

2.  Entitlement to service connection for bilateral hearing loss, including as secondary to an ear disability, to include otitis media and tympanic membrane perforation of the right ear.   


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active service from February 1978 to August 1980.     

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Wichita, Kansas.                  

The Veteran was scheduled for a videoconference hearing before a member of the Board in September 2013, but did not appear for the hearing.  Therefore, in light of the foregoing, and as the Veteran did not request a rescheduling of the September 2013 hearing or show good cause for his failure to appear, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).


FINDINGS OF FACT

1.  There is a preponderance of the evidence against a nexus between a current diagnosis of an ear disability, to include otitis media and tympanic membrane perforation of the right ear, and any incident of service, including the Veteran's in-service treatment for external otitis due to fungal infection.     

2.  The Veteran does not have a hearing impairment characterized by auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) at 40 decibels or greater, or three of the frequencies at 26 decibels or greater, or Maryland CNC speech discrimination scores at less than 94 percent.

3.  As service connection is not in effect for an ear disability, to include otitis media and tympanic membrane perforation of the right ear, the Veteran's claim for secondary service connection for bilateral hearing loss has no legal merit.      




CONCLUSIONS OF LAW

1.  An ear disability, to include otitis media and tympanic membrane perforation of the right ear, was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).   

2.  Service connection for bilateral hearing loss, including as secondary to an ear disability, to include otitis media and tympanic membrane perforation of the right ear, is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2013).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA also redefined the obligations of VA with respect to the duty to assist the veteran with the claim.  Id.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.


Duty to Notify

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the letter dated in April 2010 that was sent to the Veteran adequately apprised him of the information and evidence needed to substantiate the claims.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, on March 3, 2006, the United States Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

The Board finds that VA has met these duties with regard to the claims adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in April 2010 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claims, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the April 2010 letter also informed the Veteran about how VA determines effective dates and disability ratings, as required by Dingess.    

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  VA did provide such notice to the Veteran prior to the August 2010 decision that is the subject of this appeal in its April 2010 letter.  With respect to the Dingess requirements, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claim, as well as the type of evidence necessary to establish a rating or effective date of an award (see letter from RO, dated in April 2010), and such notice was provided prior to the initial decision of the RO.  See Dingess, supra.  Accordingly, the RO provided proper VCAA notice at the required time.            

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claims by VA.


Duty to Assist

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence, and the evidence of record includes the Veteran's service treatment records and relevant VA Medical Center (VAMC) outpatient treatment records.  While there is an indication that the Veteran was treated for ear problems during an incarceration from 1985 to 2004, he did not provide a release so that VA could obtain these records.  Specifically, in the April 2010 VCAAA letter the Veteran was asked to send any treatment records related to his claimed condition or complete releases so that VA could obtain the records.  He did not do so, therefore, no further action is required in this regard.

With respect to the Veteran's claim for service connection for an ear disability, the Veteran received VA examinations in August 2010 and January 2011 which were thorough in nature and adequate for the purposes of deciding this claim.  The examiners discussed the Veteran's in-service treatment for external otitis due to fungal infection.  The examiners also addressed the pertinent question of whether the Veteran's current ear disability, diagnosed as chronic otitis media with tympanic membrane perforation of the right ear, was related to his period of active service, including his in-service treatment for external otitis due to fungal infection, and they provided rationales for their opinions.  In regard to the Veteran's claim for service connection for bilateral hearing loss, there is no competent medical evidence of record showing that the Veteran currently has bilateral hearing loss for VA purposes.  In fact, the VA audiological examination in January 2011 specifically ruled out a hearing loss disability in either ear as defined by the applicable VA regulation.  See 38 C.F.R. § 3.385.  In addition, service connection is not in effect for an ear disability.  Therefore, the Board finds that the medical evidence of record is sufficient to resolve this appeal; the VA has no further duty to provide an examination or medical opinion.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  


II. Pertinent Laws and Regulations

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) the existence of a current disability; (2) in-service incurrence or aggravation of a relevant disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))).

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a)-benefit from a somewhat more relaxed evidentiary standard.  See Walker, supra (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id. 

The Federal Circuit noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id.  (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  Significantly, the Federal Circuit indicated that showing a continuity of symptomatology after service is a lesser evidentiary burden than the nexus requirement of the three-part test discussed above: "The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the 'nexus' requirement of the three-element test, whereas the former benefits from presumptive service connection . . . or service connection via continuity of symptomatology."  Id. 

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Id.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and "medical nexus of a relationship [sic] between the condition in service and the present condition is required.").  Walker, supra. (holding that the claimant's allegation of a continuity of hearing loss ever since active service was not sufficient to support the claim under subsection 3.303(b), as hearing loss was not among the chronic diseases listed in section 3.309(a)).

Sensorineural hearing loss is defined as a chronic disease in section 3.309(a).  Thus, the provisions of subsection 3.303(b) for chronic disabilities apply, and the claim may be supported by evidence of a continuity of symptomatology after service.

Sensorineural hearing loss is also eligible for presumptive service connection. Specifically, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for sensorineural hearing loss may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  However, this presumption will be rebutted if there is affirmative evidence to the contrary. 38 C.F.R. § 3.307(d).  The Veteran's ear disability, currently diagnosed as chronic otitis media with tympanic membrane perforation of the right ear, is not a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) does not apply and, as such, the Veteran is not permitted to show continuity of symptomatology since his service as an alternative means of etiologically linking his ear disability to his military service.  See Walker, supra.  

Lay evidence nonetheless can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert, 1 Vet. App. at 49.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


III. Ear Disability

A. Factual Background

The Veteran's service treatment records show that on July 17, 1979, he sought treatment for ear pain in the right ear of a one-day duration.  Upon physical examination, the Veteran's left ear was within normal limits.  His right ear had an inflamed canal.  He was treated with cortisporin otic drops.  On July 20, 1979, the Veteran sought treatment for right ear pain of a four-day duration.  It was noted that he had been treated with cortisporin otic drops with no results.  According to the Veteran, the pain was so bad, he could not sleep.  Upon physical examination, his external ear was tender to manipulation.  The Veteran's canal was red and inflamed and an unknown structure was noted on the anterior wall next to the tympanic membrane.  The impression was of external otitis due to fungal infection.  A physician excavated the fungus from the ear.  On August 10, 1979, the Veteran once again sought treatment for right ear pain.  Upon physical examination, the examiner was unable to see the tympanic membrane.  There was redness of the canal and some drainage.  The assessment was of external otitis fungal infection.  On August 29, 1979, the Veteran was treated for right ear infection with drainage.  He had not been using the cortisporin ear drops.  The physical examination showed that his external ear canal was swollen.  The impression was of external otitis.  He was once again given cortisporin ear drops.  The Veteran was also prescribed Ampicillin and he was to return to the clinic daily for wick changes.  In August 1980, the Veteran underwent a separation examination.  At that time, his ears, including his ear drums (perforation), were clinically evaluated as "normal."       

In February 2010, the Veteran filed a claim of entitlement to service connection for an ear disability, characterized as an "ear perforation."  He stated that during service, he had "an algae build up in [his] ear."  According to the Veteran, when the algae was removed, his ear drum was perforated.  He indicated that the perforation never healed.  



VAMC outpatient treatment records, dated from September 2009 to June 2010, show that in May 2010, the Veteran underwent an otolaryngology consultation.  The examiner stated that the Veteran had a history of chronic otitis media of the right ear, as well as chronic right ear tympanic membrane perforation.  According to the Veteran he had experienced the perforation on the right side for many years.  He apparently had a bad infection when he was in jail several years ago and had seen ENT in the past.  Records documented that in 2007, the Veteran had a large perforation of the right ear drum.  However, at that time, the ear was clean.  Following the physical examination, the Veteran was diagnosed with chronic otitis media and tympanic membrane perforation of the right ear.       

In August 2010, the Veteran underwent a VA examination.  The examiner stated that she had reviewed the Veteran's claims file.  The examiner indicated that according to the Veteran, during service, he developed an algae growth in his ear canal that had to be flushed.  The Veteran also noted that he had cerumen build up issues.  He reported that he was first told that he had a perforation of the right ear in 1998.  Over the years, it had become larger.  The Veteran stated that he had developed an ear infection in 2004 and was treated for 18 months.  He had been taking antibiotic drops for a recurrent infection.  The physical examination showed that the Veteran had perforation of the right tympanic membrane, with some purulent drainage.  Due to the right ear perforation, the Veteran had chronic otitis media of the right ear.  The diagnosis was chronic otitis media with tympanic membrane perforation of the right ear. 

In the August 2010 VA examination report, the examiner discussed the Veteran's in-service treatment for external otitis due to fungal infection.  The examiner stated that after the Veteran's last treatment in August 1979, the remaining records through 1980 were negative for any further complaint of or further treatment for otitis externa or any other type of ear condition.  In addition, the Veteran's separation examination in August 1980 showed that examination of the Veteran's ears was normal.  There was no diagnosis of an ear issue.  According to the examiner, there was no indication in the Veteran's service treatment records of an ear drum (tympanic membrane) perforation or tympanic membrane issue.  Rather, 


the records showed treatment for otitis externa which was an external canal infection, with apparent resolution.  The examiner reported that the post-service records were negative for any evidence of an ear infection until February 2005 at which time VAMC outpatient treatment records show that he was diagnosed with right otitis externa.  In September 2007, he was again diagnosed with otitis externa.  The examiner indicated that the first evidence of a tympanic membrane perforation was in October 2007.  At that time, examination of the Veteran's right ear showed a large central eardrum perforation.  Thus, the examiner opined that the Veteran's currently diagnosed chronic otitis media with tympanic membrane perforation of the right ear was less likely as not (less than 50/50 probability) caused by or a result of or related to the Veteran's ear condition that he was treated for while in the service.  The examiner stated that overall, the medical evidence was lacking for a otitis media and perforated tympanic membrane in service.  There was a lack of evidence for any chronic ear condition of any type in service.  There was a lack of "treatment nexus" for many years.  There was also an indication of a chronic post-military otitis media issue while the Veteran was in jail.  An actual perforated tympanic membrane was not noted in the records until October 2007.      

A VA examination was conducted in January 2011.  At that time, the examiner stated that she had reviewed the Veteran's claims file.  The examiner indicated that the Veteran's service treatment records showed that he was treated for an inflamed right ear canal on several occasions in 1979 with diagnoses of external otitis and fungal infection.  Complaints of itching and drainage from the right ear were documented.  The claims file also documented several visits to the Kansas City VAMC starting in 2007.  In a 2007 ENT note, it was reported that the Veteran had experienced a perforated tympanic membrane since an ear infection while in jail.  According to the Veteran, he was incarcerated from 1985 to 2004, and was first told of the perforation in 1998.  The Veteran was seen again at the Kansas City VAMC in May and October 2010 due to tympanic membrane perforation of the right ear, with drainage and infection.  He underwent a CT of the head which showed otomastoiditis on the right side, with possible fluid or tissue growth in the middle ear space and intact appearing ossicles.  Following the physical examination, the examiner diagnosed the Veteran with perforation of the right tympanic membrane.  The examiner opined that the right tympanic membrane perforation was less likely as not (less than 50/50 probability) caused by or a result of the Veteran's period of service.  The examiner noted that while the Veteran's service treatment records showed treatment for otalgia and external otitis of the right ear on several occasions in 1979, there was no mention of the presence of tympanic membrane perforation of the right ear.  According to the examiner, there was no evidence of treatment for perforated eardrum until October 2007.     


B. Analysis

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for an ear disability, to include otitis media and tympanic membrane perforation of the right ear.      

The evidence of record shows that the Veteran has a current ear disability.  In the August 2010 VA examination, the Veteran was diagnosed with chronic otitis media with tympanic membrane perforation of the right ear.  Thus, the pertinent question to address in this case is whether the Veteran's currently diagnosed ear disability is related to his period of active service.  

The Veteran's service treatment records are negative for any complaints or findings of otitis media and/or tympanic membrane perforation of the right ear.  Rather, the records show that in 1979, the Veteran was diagnosed multiple times with external otitis due to fungal infection.  In addition, although the Veteran was treated for external otitis of the right ear, it is apparent that such ear disability was acute and transitory and resolved with no residual disability given that at the time of the Veteran's August 1980 separation examination, the Veteran's ears, including his ear drums (perforation), were clinically evaluated as "normal."   

The first evidence of record of a diagnosis of perforation of the right tympanic membrane is in October 2007, over 27 years after the Veteran's discharge from the military.  With respect to negative evidence, the Court has held that the fact that there was no record of any complaint, let alone treatment, involving the veteran's condition for many years could be decisive.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints].   

There are two medical opinions regarding the pertinent question of whether there exists a nexus between the Veteran's currently diagnosed otitis media with tympanic membrane perforation of the right ear and his period of active service, to include his in-service treatment for external otitis due to fungal infection.  In the August 2010 and January 2011 VA examination reports, the examiners opined that it was less likely than not (less than 50/50 probability) that the Veteran's currently diagnosed otitis media with tympanic membrane perforation of the right ear was related to his period of active service, to include his in-service treatment for external otitis.  Both examiners stated that although the Veteran's service treatment records showed treatment for external otitis due to fungal infection, the records were negative for any complaints or findings of tympanic membrane perforation of the right ear and/or otitis media of the right ear.  Both examiners also reported that the first evidence of a diagnosis of tympanic membrane perforation of the right ear was not until October 2007, decades after the Veteran's separation.  

Moreover, in the August 2010 VA examination report, the examiner recognized that in February 2005, the Veteran was diagnosed with right otitis externa.  However, the examiner did not link such ear disability to the Veteran's service, to specifically include his in-service treatment of otitis externa.  The examiner noted that although the Veteran was diagnosed with otitis externa in 1979, it resolved with treatment as the remaining records in 1980 were negative for any complaints or findings of otitis externa.  Moreover, the Veteran's August 1980 separation examination showed that the Veteran's ears were normal.  According to the examiner, there was a lack of evidence for any chronic ear condition of any type in service.  There was also a lack of "treatment nexus" for many years, in addition to a report of a chronic post-military otitis media issue while the Veteran was in jail.  Thus, the examiner did not link any post-service diagnosis of otitis externa to the Veteran's in-service diagnosis of otitis externa.  Therefore, in light of the foregoing, the opinions from the August 2010 and January 2011 VA examiners oppose, rather than support, the Veteran's claim.  

The Board finds that the VA opinions are persuasive and assigns them great probative weight.  The opinions were rendered by qualified medical professionals who had the clear expertise to opine on the matter at issue in this case.  In addition, the VA examiners reviewed the Veteran's claims file, including the most pertinent evidence therein, and provided rationales for their opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).

The Veteran has provided no medical opinions supporting his claim.  The only evidence supporting the Veteran's claim is his own lay evidence that his current ear disability, diagnosed as otitis media with tympanic membrane perforation of the right ear, is related to his period of active service.  The Veteran is certainly competent to testify as to symptoms such as ear pain and drainage.  See Jandreau, supra.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship.  The Veteran is not competent in this instance to opine that his current ear disability, diagnosed as otitis media and tympanic membrane perforation of the right ear, is related to his period of active service, to include his in-service treatment for external otitis due to fungal infection, because that is a complex medical question that requires medical expertise and training.  Here, the Veteran has no such training or credentials.  Absent such credentials, the Veteran is unable to provide a competent opinion as to medical causation.  See 38 C.F.R. § 1.59(a)(2).  As a consequence, his lay opinion would be of no more than minimal probative value, even if found credible, and is very substantially outweighed by the August 2010 and January 2011 opinions from the VA examiners because the examiners are qualified medical professionals who have the clear expertise to opine on the matter at issue in this case.  

In sum, the Board finds the prolonged period without medical complaint and the detailed opinions from the VA examiners to substantially outweigh the recent lay statements from the Veteran that his current ear disability, diagnosed as otitis media with tympanic membrane perforation of the right ear, is related to his period of active service.  Accordingly, the Board finds the preponderance of the evidence is against the claim for service connection for an ear disability, to include otitis media and tympanic membrane perforation of the right ear, and it therefore must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine of 38 U.S.C.A. § 5107 (b) is not for application.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


IV. Bilateral Hearing Loss

For purposes of applying the laws administered by VA, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

It is also pertinent to note that the Court has held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal audiometric testing limits at separation from service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Court explained that when audiometric test results do not meet the regularity requirements for establishing a "disability" at the time of the veteran's separation, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.

In this case, the Veteran contends that during service, he was treated for perforation of the right tympanic membrane.  He maintains that because the perforation never healed, he developed bilateral hearing loss.  



As stated above, although the Veteran's service treatment records show that he was treated for external otitis due to fungal infection, the records do not reflect that he was treated for perforation of the right tympanic membrane.  In addition, the Veteran's service treatment records are negative for any evidence showing that he had a hearing loss disability of either ear, as defined by the applicable VA regulation, 38 C.F.R. § 3.385.  More importantly, there is no competent medical evidence of record showing that the Veteran currently has a hearing loss disability of either ear, as defined by the applicable VA regulation, 38 C.F.R. § 3.385.  In January 2011, the Veteran underwent a VA examination.  The audiological examination revealed pure tone thresholds, in decibels, as follows:

HERTZ

500 1000 2000 3000 4000 RIGHT 25 30 25 30 25 LEFT 10 10 10 15 15.

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was reported as 27.5 decibels of the right ear and 12.5 of the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.  The examiner interpreted the results as showing normal to mild hearing loss in the right ear and normal hearing of the left ear.  

The audiological findings from that evaluation do not reveal a bilateral hearing loss disability as defined by the applicable VA regulation.  See 38 C.F.R. § 3.385. Although some mild hearing loss was noted in the right ear, it did not meet the criteria for hearing loss for VA purposes under 38 C.F.R. § 3.385.  In addition, the examiner stated that the audiometric evaluation revealed hearing within normal limits of the left ear; no condition was found.  A showing of current disability is, as noted above, a prerequisite for a grant of service connection, and in this case, there is no showing of current disablement as to hearing loss of either ear for VA purposes, notwithstanding the Veteran's own complaints of hearing loss.  The audiological findings recorded during the Veteran's January 2011 VA audiological evaluation did not reveal a bilateral hearing loss disability as defined by the applicable VA regulation, 38 C.F.R. § 3.385.  It thus follows that there is a preponderance of evidence against a finding of current disability of hearing loss of either ear.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  In this case, in the absence of competent evidence of a hearing loss disability as defined by the applicable VA regulation, 38 C.F.R. § 3.385, service connection for bilateral hearing loss is not warranted.

The Board acknowledges and has considered the credible statements from the Veteran regarding the existence of his hearing loss.  The Veteran is competent to report what comes to him through his senses, e.g., experiencing some degree of hearing loss.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, there is no indication in the record that the Veteran has had the relevant medical training to provide a diagnosis of a hearing loss disability as defined by 38 C.F.R. § 3.385.  A diagnosis of a hearing loss disability within the meaning of the cited legal authority must be made on the basis of a certified audiological examination.  Therefore, as a layperson, the Veteran is not competent to provide a medical opinion about such a diagnosis, nor on the etiology or causation of the claimed disability.  Layno, supra.  Here, the dispositive fact is that the Veteran does not have hearing loss as VA has defined it in 38 C.F.R. § 3.385, and as a result, his appeal must fail.  38 U.S.C.A. §§ 1110, 1131, 38 C.F.R. §§ 3.303; 3.385; Boyer, supra.  

In addition, in regard to the Veteran's secondary service connection claim, the Board notes that service connection is not in effect for an ear disability, to include otitis media and tympanic membrane perforation of the right ear.  Thus, the claim for service connection for bilateral hearing loss secondary to an ear disability, to include otitis media and tympanic membrane perforation of the right ear, has no legal merit.  

As there is a preponderance of evidence against the claim, the benefit of the doubt doctrine is not applicable and the Veteran's claim for service connection for bilateral hearing loss, including as secondary to an ear disability, to include otitis media and tympanic membrane perforation of the right ear, must be denied.  38 U.S.C.A. § 5107(b); Ortiz, supra.; Gilbert, supra.  


ORDER

Entitlement to service connection for an ear disability, to include otitis media and tympanic membrane perforation of the right ear, is denied.     

Entitlement to service connection for bilateral hearing loss, including as secondary to an ear disability, to include otitis media and tympanic membrane perforation of the right ear, is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


